                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION - DETROIT

 In re:

ANDREW STEPHEN HULETT,                                 Case No. 19-46577-mlo
                                                       Chapter 7
       Debtor                                          Hon. Maria L. Oxholm
                                   /
v.

MANAGEDWAY COMPANY,                                    Adversary No. 19-04308-mlo

       Plaintiff,

vs.

ANDREW STEPHEN HULETT,

       Defendant.
                                   /

                  RESPONSE TO MOTION FOR
      SANCTIONS AND TO COMPEL DEFENDANT’S DEPOSITION

       NOW COMES, Andrew Stephen Hulett (“Defendant”), by and through his

attorneys, OSIPOV BIGELMAN, P.C., and responds as follows:



                                       Background

       The Plaintiff begins every motion in this case by mentioning the amount of

the state court judgment, advising that Mr. Hulett is dishonest, and how he damaged

ManagedWay.


Page 1 of 13

 19-04308-mlo       Doc 185   Filed 08/18/20   Entered 08/18/20 18:57:27   Page 1 of 13
       To date, this case has been a disaster for the Plaintiff. This Motion is a

desperate attempt to try to poison the Court’s view of Mr. Hulett as the facts and the

law do not support the Plaintiff’s claims.

       Unlike, the underlying state court action, Mr. Hulett’ s bankruptcy counsel

has conducted thorough and meaningful discovery in this case which has established

that the State Court Judgment of $2,714,000.00 was obtained through active

misrepresentations to the Court, if not outright fraud. This judgment was based upon

an expert witness report- the same one being used in this case (“Expert Witness

Report”). The Plaintiff’s expert witness was not deposed in the state court action

nor was his report challenged in response to the Summary Disposition Motion. The

Expert Report is attached Exhibit A.

       The bulk of the judgment ($1,743,000.00) is based upon a claim that

ManagedWay was not awarded a job that was put out for public bid by an entity

called Michigan State Educational Network (“MISEN”) supposedly because Mr.

Hulett interfered with ManagedWay’s bid. This job was awarded to another

company, Merit Networks, whose bid was $204,150.00 lower than ManagedWay’s

bid, and $94,248.00 lower than the Comcast Business bid. See attached Exhibit B.

Accordingly, ManagedWay’s bid was the highest that was submitted. The corporate

representative of MISEN testified that they preferred to have a separate vendor, as

ManagedWay was already the primary internet provider for MISEN and this award


Page 2 of 13

 19-04308-mlo   Doc 185    Filed 08/18/20    Entered 08/18/20 18:57:27   Page 2 of 13
was for independent internet access in case the primary access went down. See

MISEN Deposition Transcript at Page 15:3-11 which is attached as Exhibit C. The

corporate representative was also unfamiliar with the name of the Defendant Andrew

Hulett. See MISEN Deposition Transcript at Page 29:12-22. Accordingly, the

Plaintiff has no damages as a result of failing to win a public bid that they were

highest bidder and the non-preferred bidder.

       Another $545,000.00 of the damages claimed in the Expert Report have no

basis in fact or law as they are claimed as lost profits for a 24-month equitable

extension of the non-compete agreement, which was not sought or awarded in the

State Court. This leaves a remaining damage claim of $419,000.00, which the

Plaintiff cannot prove which is why they have refused to produce their expert witness

for examination. Mr. Hulett has had to file a Motion to Compel the Deposition of

the Expert Witness, which is currently pending. See docket #180.

       Accordingly, the prologue of each and every one of the Plaintiff’s Motions

are patently false and misleading.

                              Mr. Hulett’s Deposition

       The only sanctionable conduct at Mr. Hulett’s deposition was that of

Plaintiff’s counsel, Brandon Wilson (“Mr.Wilson”).

       It should be noted that during the underlying state court case, Plaintiff took a

comprehensive 7-hour deposition of Mr. Hulett on November 9, 2018. The 171-


Page 3 of 13

 19-04308-mlo    Doc 185    Filed 08/18/20   Entered 08/18/20 18:57:27   Page 3 of 13
page Deposition Transcript (Abridged) is attached hereto as Exhibit D.

         On July 21, 2020, Mr. Hulett attended another 5 ½ hour deposition. As soon

as the deposition began, Mr. Wilson threatened to terminate the deposition by falsely

claiming that he could not see Mr. Hulett only to be corrected by everyone, even the

ZOOM technician1. See Andrew Hulett Deposition Transcript of July 21, 2020 at

Pages11:21-13:8 which is attached as Exhibit E. The deposition went downhill

from there.




1
 The picture below was emailed to Mr. Wilson when he threatened to terminate the deposition minutes into the
examination.

Page 4 of 13

    19-04308-mlo      Doc 185       Filed 08/18/20       Entered 08/18/20 18:57:27             Page 4 of 13
           Mr. Wilson spent the first several hours of the deposition and the first 103

pages2 of the Deposition Transcript asking questions about a transcript of a phone

conversation between Mr. Hulett and Robert Sanders, President and CEO of the

MangedWay. See attached Exhibit E. The vast majority of this line of questioning

was inappropriate and inadmissible as Mr. Hulett was asked on countless occasions

to interpret and to speculate as to what Mr. Sanders meant by his words on the

transcript or what a third party believed about some other issue that took place

several years ago.

           These improper questions drew at least 25 objections as Mr. Wilson

improperly asked Mr. Hulett to speculate over and over again. The balance of the

objections were based on Mr. Wilson’s badgering the witness, asking repetitive

questions, and mischaracterizing Mr. Hulett’s testimony, all while trying to

incorporate it into a question.

                                    Mr. Wilson’s Unethical Behavior

           As described above, Mr. Wilson’s questioning was improper, and when he did

not get the answers that he wanted he lashed out at Mr. Hulett3 in a highly unethical

and unprofessional manner:.

19· · · · · · ·MR. BIGELMAN:· Objection; calls for speculation.· Go
20· ·ahead and answer.
2
    The entire deposition transcript 187 pages so his line of questioning comprised 55% of the deposition.
3
    See Andrew Hulett Deposition Transcript at Page 60:19-61:12.

Page 5 of 13

    19-04308-mlo         Doc 185        Filed 08/18/20        Entered 08/18/20 18:57:27              Page 5 of 13
21· · · · · · ·THE WITNESS:· Yeah, I'm not going to speculate on that.
22· ·BY MR. WILSON:
23· · · · Q.· ·I'm not asking you to speculate, I'm asking for your
24· ·knowledge.
25· · · · A.· ·You're asking me to speculate.
Page 61
·1· · · · Q.· ·Go ahead, sir, and answer my question, please.
·2· · · · · · ·MR. BIGELMAN:· Answer the question as best you can.
·3· · · · · · ·THE WITNESS:· I'm sorry, I forgot the question.
·4· ·There's a lot of back and forth.· What was the question again?
·5· ·BY MR. WILSON:
·6· · · · Q.· ·Yeah.· Most of this is caused by your own stupidity,
·7· ·frankly, and childish behavior.
·8· · · · · · ·MR. BIGELMAN:· We're going to stop right there.· You
·9· ·are out of line.· You are out of line with the civility
10· ·principles.· You've called him "Andrew" instead of "Mr. Hulett,"
11· ·"stupidity" now.· If it happens again, we're done, and there's
12· ·going to be a complaint against you.· Straighten up.

 Violation of Michigan Rules of Professional Conduct and Civility Principles

       Mr. Hulett is Native American and is in a protected class under the Michigan

Rules of Professional Conduct. A fact which the Plaintiff and its counsel were well

aware of.

       Mr. Wilson’s actions violated the Civility Principles of the Eastern District of

Michigan and MRPC 6.5. Rule 6.5 of Michigan’s Rules of Professional Conduct

states as follows:

               Rule: 6.5 Professional Conduct (a) A lawyer shall treat
               with courtesy and respect all persons involved in the
               legal process. A lawyer shall take particular care to
               avoid treating such a person discourteously or
               disrespectfully because of the person's race, gender, or
               other protected personal characteristic. To the extent
               possible, a lawyer shall require subordinate lawyers and
Page 6 of 13

 19-04308-mlo     Doc 185   Filed 08/18/20   Entered 08/18/20 18:57:27   Page 6 of 13
               nonlawyer assistants to provide such courteous and
               respectful treatment. (b) A lawyer serving as an
               adjudicative officer shall, without regard to a person's
               race, gender, or other protected personal
               characteristic, treat every person fairly, with courtesy
               and respect. To the extent possible, the lawyer shall
               require staff and others who are subject to the adjudicative
               officer's direction and control to provide such fair,
               courteous, and respectful treatment to persons who have
               contact with the adjudicative tribunal. Comment:


Mr. Wilson’s conduct also violated the Civility Principles of this Court which states

in pertinent part:

               An attorney’s conduct should be characterized at all times
               by personal courtesy and professional integrity in the
               fullest sense of those terms. In fulfilling our duty to
               represent a client vigorously as attorneys, we will be
               mindful of our obligations to the administration of justice,
               which is a truth-seeking process designed to resolve
               human and societal problems in a rational, peaceful and
               efficient manner.




Page 7 of 13

 19-04308-mlo     Doc 185    Filed 08/18/20   Entered 08/18/20 18:57:27   Page 7 of 13
           Mr. Wilson’s unprofessional behavior continued, and he had to be

admonished again, to wit4:

·MR. WILSON:· Move to strike as nonresponsive, and I'm
·7· ·marking that down.· We're up to, just so everyone's aware, we're
·8· ·up to more than 20 refusals to answer.
·9· · · · · · ·THE WITNESS:· Maybe you'll get a gold star.
10· · · · · · ·MR. BIGELMAN:· We'll all have access to the transcript
11· ·when this is over and we'll see that your tally is baseless.
12· · · · · · ·MR. WILSON:· You think I'm under or over, Jeff?
13· · · · · · ·MR. BIGELMAN:· I didn't -- I think you're playing
14· ·games, and I think you're out of line, and I think your conduct
15· ·is sanctionable under the rules of professional conduct.· That's
16· ·what I think.
17· · · · · · ·MR. WILSON:· In what way?
18· · · · · · ·THE WITNESS:· You called me stupid, for one.· I didn't
19· ·appreciate that.
20· · · · · · ·MR. BIGELMAN:· You know better, and if it continues,
21· ·they'll be a grievance filed.
22· · · · · · ·MR. WILSON:· You're going to grieve me?
23· · · · · · ·MR. BIGELMAN:· If you continue disparaging my client,
24· ·yeah, and blaming his answers on his stupidity, yeah, I have a
25· ·big problem with that.· We'll bring that before the Judge, too.
Page 81
·1· · · · · · ·You've wasted two hours, now, going through a
·2· ·transcript where everything's in black and white.· Everything he
·3· ·said, everything Robert Sanders said, and seeking
·4· ·interpretations of it, and speculations, and what he believed
·5· ·and what a third party believed, when it's all in black and
·6· ·white.· It's improper.· This whole line of questioning is
·7· ·improper.

           The balance of the deposition consisted of Mr. Wilson’s continued improper

hypothetical questions which drew approximately ten more objections. Finally, at



4
    See Andrew Hulett Deposition Transcript at 80:7-81:7.

Page 8 of 13

    19-04308-mlo        Doc 185       Filed 08/18/20        Entered 08/18/20 18:57:27   Page 8 of 13
approximately 4:05 p.m. Mr. Wilson had a complete breakdown5 and walked away from the

ZOOM deposition:




23· · · · Q.· ·Okay.· That's your position.· On the other hand, we
24· ·have ManagedWay, who thinks you did do a lot to hurt them, to
25· ·the tune of $2.174 million.· And so what I'm asking you is do
Page 187
·1· ·you acknowledge here that if, in fact, you did something to
·2· ·cause that harm, that that's harmful to ManagedWay, that hurts
·3· ·them?
·4· · · · A.· ·I didn't cause any harm to ManagedWay.· That's --
·5· · · · Q.· ·You have a responsibility for that?
·6· · · · A.· ·Hypotheticals are --
·7· · · · · · ·MR. WILSON:· Okay.· All right.· What we're going to do,
·8· ·since the witness will not answer my questions, is I will
5
    This deposition was filmed so there is video evidencing his breakdown.

Page 9 of 13

    19-04308-mlo         Doc 185       Filed 08/18/20        Entered 08/18/20 18:57:27   Page 9 of 13
·9· ·suspend the deposition.· I'm going to move for costs and to
10· ·compel the witness to appear in chambers or at the Court's jury
11· ·room to complete the deposition, because he flatly refuses to
12· ·answer basic questions.
13· · · · · · ·MR. BIGELMAN:· You're playing semantics because you're
14· ·tired.· This deposition has been poorly orchestrated by you, and
15· ·this is now five-and-a-half hours into today and 12-and-a-half
16· ·hours into the deposition.· We will oppose anything that you
17· ·file and we will advise the Court of your unprofessionalism.
18· · · · · · ·(At 4:05 p.m. - Deposition concluded.)



This concluded the bizarre and unprofessional examination taken and abruptly ended

by Mr. Wilson for which the Plaintiff now continues to attack Mr. Hulett and his

counsel for their own shortcomings and unethical behavior.

                     Alleged Improper Objections by Counsel

       As stated above, many of Mr. Wilson’s questions were improper as they called

for   speculation,    interpretation,     legal    conclusions,   repetitive   questions,

mischaracterizations of testimony, hypothetical questions, and lack of foundation.

This list is not exhaustive.

       There were no improper objections that would be sanctionable. The only

conduct that was sanctionable that day was that of Mr. Wilson.



                     Alleged Improper Answers by Mr. Hulett

       On November 9, 2018, Mr. Hulett sat for a deposition on these very same

topics for 7 hours. During this time his memory was fresher, and so, in the July 21,
Page 10 of 13

19-04308-mlo    Doc 185        Filed 08/18/20   Entered 08/18/20 18:57:27   Page 10 of 13
2020 deposition, Mr. Hulett referred Mr. Wilson to his prior testimony. Mr. Hulett’s

responses were proper and brought context to the questions. Nevertheless, Mr.

Hulett was then subjected to a barrage of repetitive questions by a very hostile and

angry Mr. Wilson who was mad because he didn’t get the exact answers he wanted.

The entire deposition transcript needs to be read in order to view any of the cherry-

picked snippets included in the Motion in proper context.

       Mr. Wilson even complained to the Court that Mr. Hulett was being evasive

when Mr. Hulett attempted to explain simple linguistics to Mr. Wilson. See page 22

of 25 of docket #172-3. Mr. Hulett was referring to backchannel linguistics, which

is defined as:

                In linguistics, a backchannel during a conversation occurs
                when one participant is speaking and another participant
                interjects responses to the speaker. A backchannel
                response can be verbal, non-verbal, or both. Backchannel
                responses are often phatic expressions, primarily serving a
                social or meta-conversational purpose, such as signifying
                the listener's attention, understanding, or agreement, rather
                than conveying significant information. Examples
                include such expressions as "yeah", "uh-huh",
                "hmm", and "right".


All of these questions concerned a transcript of a telephone conversation where

backchannel linguistics are a commonplace. See attached Exhibit F.

       Again, the only sanctionable conduct during that deposition was that of

Mr. Wilson.


Page 11 of 13

19-04308-mlo       Doc 185    Filed 08/18/20   Entered 08/18/20 18:57:27    Page 11 of 13
                                        Conclusion

         The Defendant could have brought a similar Motion regarding the Fed. R. Civ.

P. 30(b)(6) deposition of ManagedWay’s corporate representative but chose not to

despite the fact that on numerous occasions Stephen Dunn, Esq. instructed his client

not to answer questions in violation of Rule 30(c)(2) and made countless speaking

objections. The Corporate Representative, Reece Serra, is a licensed attorney who

was extremely evasive, appears to have lied under oath, and repeated the same pre-

written narrative in many of his responses. As stated above, the present Motion is

petty, and we chose not to file a similar motion despite having a legitimate basis to

do so.

         For the reasons stated herein, all relief sought by the Plaintiff should be denied

with prejudice. If granted, Mr. Hulett would have to sit for 7 hours of depositions

on the same topic that he has already been deposed on for 12 ½ hours. Unbelievably,

the Plaintiff is seeking compensation for its attorneys unethical, unprofessional, and

harassing behavior at the last deposition.

         Additionally, Mr. Wilson should be sanctioned under 28 USC 1927 for filing

this frivolous motion and sanctioned under the Court’s inherent powers under 11

USC 105 for his unethical behavior at the deposition that took place on July 21,

2020. Further, now that Mr. Wilson has left Howard and Howard, the firm should




Page 12 of 13

19-04308-mlo       Doc 185    Filed 08/18/20   Entered 08/18/20 18:57:27    Page 12 of 13
be sanctioned under 28 USC 1927 for the continued prosecution of this frivolous

Motion.

                                      Respectfully submitted,

                                      OSIPOV BIGELMAN, P.C.

Dated: August 18, 2020                /s/ Jeffrey H. Bigelman
                                      JEFFREY H. BIGELMAN (P61755)
                                      Attorneys for Defendant
                                      20700 Civic Center Drive, Ste. 420
                                      Southfield, MI 48076
                                      Tel: (248) 663-1800
                                      Phone: (248) 633-1801
                                      jhb@osbig.com




Page 13 of 13

19-04308-mlo    Doc 185   Filed 08/18/20   Entered 08/18/20 18:57:27   Page 13 of 13
